Case 14-28457        Doc 96     Filed 02/20/19     Entered 02/20/19 14:51:00          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 28457
         Lashonne Henderson-Dunigan
         Cedric A Dunigan
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/02/2014.

         2) The plan was confirmed on 02/18/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/06/2018.

         5) The case was Dismissed on 10/29/2018.

         6) Number of months from filing to last payment: 51.

         7) Number of months case was pending: 55.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-28457             Doc 96         Filed 02/20/19    Entered 02/20/19 14:51:00                 Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                   $83,131.29
           Less amount refunded to debtor                              $5,328.57

 NET RECEIPTS:                                                                                           $77,802.72


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,950.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                              $3,176.01
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $7,126.01

 Attorney fees paid and disclosed by debtor:                         $399.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP as Agent         Unsecured         703.93        703.93           703.93        364.47        0.00
 AT&T Mobility                           Unsecured         207.16           NA               NA            0.00       0.00
 At&T Mobility                           Unsecured         593.01           NA               NA            0.00       0.00
 AT&T Mobility II LLC                    Unsecured         747.73        747.73           747.73        387.15        0.00
 Atlas Acquisitions LLC                  Unsecured         189.00        189.61           189.61          98.18       0.00
 Atlas Acquisitions LLC                  Unsecured         244.00        244.18           244.18        126.43        0.00
 Barclay Bank Delaware                   Unsecured      1,839.00            NA               NA            0.00       0.00
 Capital One                             Unsecured         156.00           NA               NA            0.00       0.00
 Capital One Bank USA NA                 Unsecured      1,558.57            NA               NA            0.00       0.00
 Cavalry Portfolio Services LLC          Unsecured      1,655.71       1,655.71         1,655.71        857.26        0.00
 Cavalry SPV                             Unsecured      1,558.57            NA               NA            0.00       0.00
 Citibank N.A                            Unsecured         625.49           NA               NA            0.00       0.00
 City of Chicago                         Unsecured          75.00           NA               NA            0.00       0.00
 City of Chicago                         Unsecured         244.00           NA               NA            0.00       0.00
 City of Chicago Department of Finance   Secured           635.38        653.19           635.38        635.38        0.00
 City of Chicago Department of Finance   Unsecured            NA           0.00            17.81           5.83       0.00
 City of Chicago Department of Revenue   Unsecured         976.00        244.00           244.00          63.88       0.00
 Comcast                                 Unsecured         461.95           NA               NA            0.00       0.00
 Comcast                                 Unsecured         961.50           NA               NA            0.00       0.00
 Comcast                                 Unsecured         519.03           NA               NA            0.00       0.00
 Comcast                                 Unsecured      2,096.00            NA               NA            0.00       0.00
 Comed                                   Unsecured         235.10           NA               NA            0.00       0.00
 Comed                                   Unsecured         417.27           NA               NA            0.00       0.00
 Cook County Health & Hospitals          Unsecured         176.00           NA               NA            0.00       0.00
 Educational Credit Management Corp      Unsecured           0.00      3,742.73         3,742.73      1,937.85        0.00
 EOS CCA                                 Unsecured           0.00           NA               NA            0.00       0.00
 Fifth Third Bank                        Unsecured         511.00           NA               NA            0.00       0.00
 Hyundai Motor Finance                   Unsecured           0.00    14,483.70        14,483.70       7,499.13        0.00
 Ice Mountain Spring Water               Unsecured         287.49           NA               NA            0.00       0.00
 Illinois Bell Telephone Company         Unsecured      5,151.85       2,151.85         2,151.85      1,114.15        0.00
 Jefferson Capital Systems LLC           Unsecured     10,599.63     10,249.63        10,249.63       5,306.89        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-28457            Doc 96        Filed 02/20/19    Entered 02/20/19 14:51:00               Desc        Page 3
                                                        of 4



 Scheduled Creditors:
 Creditor                                            Claim         Claim         Claim        Principal        Int.
 Name                                      Class   Scheduled      Asserted      Allowed         Paid          Paid
 NCEP LLC                              Secured       26,304.33     29,088.09     29,088.09      29,088.09     2,850.35
 Nicor Gas                             Unsecured         839.32        444.25        444.25        230.02          0.00
 Peoples Energy Corp                   Unsecured         167.97        279.75        279.75        144.84          0.00
 Peoples Gas                           Unsecured         767.00           NA            NA            0.00         0.00
 Portfolio Recovery Associates         Unsecured         625.00        625.49        625.49        323.86          0.00
 Quantum3 Group LLC as agent for       Unsecured           0.00        352.59        352.59        182.56          0.00
 Quicken Loans Inc                     Secured      298,000.00    212,572.66    212,572.66            0.00         0.00
 Quicken Loans Inc                     Secured        7,805.66       7,805.66      7,805.66      7,805.66          0.00
 Springleaf Financial Services         Secured        2,500.00       3,468.60      3,468.60      3,468.60       223.10
 Sprint Corp                           Unsecured      1,515.68       2,779.69      2,779.69      1,439.22          0.00
 T mobile                              Unsecured         276.00           NA            NA            0.00         0.00
 T mobile                              Unsecured      1,746.00            NA            NA            0.00         0.00
 Target                                Unsecured         407.00           NA            NA            0.00         0.00
 TCF National Bank                     Unsecured           0.00           NA            NA            0.00         0.00
 TCF National Bank                     Secured      111,913.06    109,534.32    109,534.32            0.00         0.00
 TCF National Bank                     Secured        9,599.82       9,209.90      9,209.90           0.00         0.00
 TCF National Bank                     Secured        5,880.31       5,880.31      5,880.31      5,880.31          0.00
 TCF National Bank                     Secured           643.50        643.50        643.50        643.50          0.00
 United Student Aid Funds Inc (USAF)   Unsecured    193,731.00    196,294.67    196,294.67            0.00         0.00
 Village of South Holland              Unsecured         540.00           NA            NA            0.00         0.00


 Summary of Disbursements to Creditors:
                                                                    Claim           Principal                Interest
                                                                  Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                      $331,316.88              $0.00                  $0.00
       Mortgage Arrearage                                     $14,329.47         $14,329.47                  $0.00
       Debt Secured by Vehicle                                $32,556.69         $32,556.69              $3,073.45
       All Other Secured                                         $635.38            $635.38                  $0.00
 TOTAL SECURED:                                              $378,838.42         $47,521.54              $3,073.45

 Priority Unsecured Payments:
        Domestic Support Arrearage                                  $0.00                $0.00                $0.00
        Domestic Support Ongoing                                    $0.00                $0.00                $0.00
        All Other Priority                                          $0.00                $0.00                $0.00
 TOTAL PRIORITY:                                                    $0.00                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                                 $235,207.32         $20,081.72                   $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-28457        Doc 96      Filed 02/20/19     Entered 02/20/19 14:51:00            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $7,126.01
         Disbursements to Creditors                            $70,676.71

 TOTAL DISBURSEMENTS :                                                                     $77,802.72


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/20/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
